Citation Nr: 9914302	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-17 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1975 to August 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a claim of entitlement to TDIU.  
The veteran disagreed with that determination and, following 
issuance of a statement of the case in January 1997, he filed 
a timely substantive appeal in June 1997.

In a June 1997 substantive appeal, the veteran also submitted 
a new claim of entitlement to service connection for a 
psychiatric disorder, as secondary to service-connected 
disabilities.  That claim was denied in a rating decision 
issued in November 1997.  There is no evidence that the 
veteran has disagreed with or appealed that rating decision.  
A claim of entitlement to service connection for a 
psychiatric disorder is not before the Board on appeal at 
this time.


FINDINGS OF FACT

1.  The veteran, who is fifty years old, completed high 
school and obtained an associate degree in electronics in 
1988; he last worked, as a carpenter, in 1985.

2.  The veteran's service-connected disabilities are: 
residuals of low back strain with traumatic osteoarthritis 
and spondylolisthesis, evaluated as 40 percent disabling; 
degenerative arthritis of the cervical spine, evaluated as 30 
percent disabling; residuals of a right ankle injury, 
noncompensable; and, history of plantar warts, 
noncompensable; the combined disability evaluation is 60 
percent.

3.  The veteran's service-connected disabilities do not 
preclude gainful employment consistent with his education and 
employment experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to obtain or retain 
employment as a result of disability due to service-connected 
disabilities.  Initially, the Board finds that this claim is 
plausible, that is, well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

The veteran's service-connected disabilities are: residuals 
of low back strain with traumatic osteoarthritis and 
spondylolisthesis, evaluated as 40 percent disabling; 
degenerative arthritis of the cervical spine, evaluated as 30 
percent disabling; residuals of right ankle injury, evaluated 
as noncompensable; and, history of plantar warts, evaluated 
as noncompensable.  The combined disability evaluation is 60 
percent.

For three years after graduation from high school, the 
veteran worked in a factory which manufactured gasoline pump 
nozzles.  The veteran then worked as a shipping clerk, and 
also as a truck driver, prior to service enlistment.  After 
service, the veteran worked primarily as a carpenter.  

The record discloses that the veteran sustained back injuries 
and complained of back pain in service.  On VA examination 
conducted in April 1981, the veteran complained of chronic 
low back pain.  Spondylolysis and spondylolisthesis were 
noted on radiologic examination of the back.  

The evidence discloses that the veteran sustained a back 
injury at work, either in August 1984 or in February 1985, or 
both.  He has not been gainfully employed since that time on 
any regular or sustained basis.  He received an associate 
degree in electronics in 1988, but has not obtained 
employment in that field.

Frederic A. Helmer, M.D., provided a private medical 
statement dated in February 1994, in which he opined that the 
veteran was permanently and totally disabled as a result of 
his low back disability and continued back and leg pain.

The veteran completed a five-day VA Industrial Evaluation in 
December 1994.  This evaluation was intended to assess 
transferable work skills, physical capacity for a 6-hour day, 
and realistic vocational goals.  He reported that his wife 
was disabled and that he was unable to work outside the home 
because he was needed at home, and could only be away from 
the home for limited blocks of time scattered throughout the 
day.  He reported that he had not obtained employment in 
computer repair or programming after receiving his Associate 
Degree in computer repair because he was unable to perform 
the physical requirements.  The veteran indicated he was 
appealing denial of his claim for Social Security Disability 
Income benefits.  He did not have time to complete 
assignments from the vocational counselor because of his 
ongoing Social Security appeal and family problems.  

The battery of tests disclosed that the veteran had poor 
mathematical skills, but had a total reading score above the 
12th-grade equivalent, and he displayed strong speaking 
skills.  The veteran was able to perform those work tasks 
typically considered sedentary in nature or requiring light 
physical strength.  While his mobility was compromised, his 
general physical stamina was consistent with ability to 
participate in full-time employment.  

In March 1995, VA denied the veteran's claim for vocational 
rehabilitation benefits, on the basis that there was no 
evidence that the veteran's service-connected disabilities 
prevented him from maintaining employment.  The Board notes 
that, at the time of that denial, the veteran was in receipt 
of a compensable evaluation for only one service-connected 
disability, residuals of low back strain, then evaluated as 
40 percent disabling.  

Luis F. Pagani, M.D., provided a medical statement dated in 
September 1995 which opined that the veteran was "unable to 
return to gainful employment within the guidelines of Ohio 
Law."  However, in a report of physical capacity attached to 
that statement, Dr. Pagani indicated that the veteran should 
not stand more than one hour in an 8-hour day or walk more 
than one hour in an 8-hour day, that he was able to sit for 6 
hours in an 8-hour day.  Dr. Pagani indicated that the 
veteran should lift more than 20 pounds only occasionally, 
and that the veteran should never lift more than 26 pounds.  

On private examination conducted in November 1995 for 
purposes of workers' compensation evaluation, the veteran 
reported constant low back pain, giving way of the lower 
extremities, inability to sit for more than one hour, and 
ability to lift only light objects.  He had an antalgic gait.  
Deep tendon reflexes were 2+ and symmetrical in the lower 
extremities, and sensory examination to touch was normal.  
The examiner concluded that the industrial injury precluded 
the veteran from returning to his former employment as a 
carpenter.  The examiner stated that that the veteran "is 
able to engage in sustained remunerative employment" which 
did not require him to lift or carry more than 20 pounds, or 
require him to sit, stand, or walk for more than one hour at 
a time.  The examiner stated that the veteran should avoid 
repetitive bending or work requiring use of a ladder.  

On VA examination conducted in August 1996, the veteran had 
cervical flexion, extension, and lateral motion to 20 
degrees, and was able to turn his head to the right and to 
the left to 20 degrees.  There was tenderness of the lumbar 
spine on palpation.  He was able to flex forward 30 degree, 
but extension was limited to less than 10 degrees.  Lateral 
flexion was to 30 degrees and rotation to 20 degrees.  The 
veteran complained of discomfort throughout all motions of 
the lumbar spine.  The veteran had dorsiflexion of the right 
ankle to five degrees and plantar flexion to 10 degrees.

At a personal hearing conducted in May 1997, the veteran 
testified that he was taking Tylenol #3 for pain and 
antidepressants.  He testified that his claim for Social 
Security benefits had been denied.  The veteran also 
testified that he had been going to the local unemployment 
office, but that the only job referrals they gave required 
standing and walking, such as work as a security guard, and 
he was unable to do the required walking.  

The veteran also submitted letters from two potential 
employers, Aeronca, Inc., and IBM.  These letters, dated in 
March 1989 and in June 1991, indicated that no employment 
opportunities were available.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

The veteran is service connected for four separate service-
connected disabilities, which are currently evaluated as 60 
percent disabling in combination.  Although the veteran meets 
the criteria for one disability evaluated as 40 percent 
disabling, the veteran's service-connected disabilities are 
not 70 percent disabling in combination.  The veteran's 
service-connected plantar wart disability does not affect the 
same bodily system as the veteran's ankle and spine 
disabilities, so the veteran's service-connected disabilities 
may not all be considered together as one disability.  Thus, 
the veteran does not meet the schedular criteria.

Where a veteran is unemployable by reason of service- 
connected disability, but fails to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b).  Where there is 
an unusual or exceptional disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards, an extraschedular evaluation may be approved.  38 
C.F.R. § 3.321(b)(1).

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service-
connected conditions, which place him in a different position 
than other veterans having a combined 60-percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough to warrant TDIU 
benefits.  

The Board recognizes that the veteran's combined disability 
evaluation, a 60-percent evaluation, is high.  However, a 
high disability evaluation alone is not sufficient to warrant 
a total disability rating based on unemployability.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disorders, is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In this case, one private health care provider, Dr. Helmer, 
stated, without explanation, that the veteran was permanently 
and totally disabled by back and leg pain, the service-
connected disabilities.  Another private provider, Dr. 
Pagani, stated that the veteran was unable to return to 
gainful employment, as defined by state law, but he also 
provided a physical capacity evaluation indicating that the 
veteran could work an eight-hour day consisting of six hours 
of sitting, one hour of walking, and one hour of standing.  
An Industrial Evaluation disclosed that the veteran had the 
physical capacity to perform a full-time sedentary job, and 
the private examiner who conducted a November 1995 
examination concluded that the veteran could perform 
employment which did not require him to sit, stand, or walk 
continuously for more than one hour at a time.  

The medical opinions of record establish that the veteran can 
no longer work as a carpenter, but the medical evidence does 
not establish that the veteran's service-connected 
disabilities preclude light manual labor or sedentary 
employment.  Rather, three of the four items of medical 
evidence most specific to industrial capacity reflect that 
the veteran is physically capable of performing work for a 8-
hour day, so long as the work is of a light or sedentary 
nature.  The Board finds that preponderance of the medical 
evidence establishes that the veteran can perform full-time 
sedentary employment, despite his service-connected back, 
neck, and right ankle disabilities.  

It is clear from the evidence of record that it is currently 
the veteran's home situation, including the need to be 
physically present in his home, with only brief 
interruptions, which currently prevents him from obtaining 
employment. 

The Board has considered the letters submitted by prospective 
employers indicating that no positions were available.  
However, since these letters were sent to the veteran prior 
to his claim for TDIU, are several years old, and do not 
reflect what type of position the veteran was seeking at the 
time, the Board finds that the employer letters are of little 
persuasive value to support the veteran's claim that he is 
individually unemployable.  

The representative argues, in essence, that the veteran is 
unable to work because no employer is willing to hire him 
because the risk that he might further injure himself is too 
high.  The Board notes, in this regard, that the evidence 
establishes that the veteran has numerous medical disorders 
for which service connection is not in effect, including a 
history of a right hip fracture, bilateral knee injuries, 
rheumatoid arthritis, defective hearing, and hepatitis.  
There is no evidence, other than the allegations of the 
veteran, that the veteran's service-connected disabilities, 
in the absence of the disorders for which service connection 
is not in effect, would prevent him from obtaining 
employment.  In particular, the Board notes that the 
statements of potential employers did not cite factors 
related to service-connected disabilities in their failure to 
offer the veteran employment.  

There is no evidence that the veteran is in a different 
position than other veterans with neck and back disabilities 
and a similar (60 percent) evaluation, other than his family 
problems which preclude employment outside his home.  The 
evidence reflects that the necessity for the veteran to help 
his disabled wife reduces his employment opportunities in 
addition to the limitations in opportunities imposed by 
service-connected disabilities.  

The Board further notes that there is no indication in the 
record that the veteran's service-connected disabilities are 
more than 60 percent disabling.  In particular, the Board 
notes that there is no diagnosis of intervertebral disc 
syndrome or medical evidence of neurologic impairment so as 
to warrant an evaluation in excess of 40 percent for the 
veteran's lumbar disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  There is no evidence of fracture or ankylosis of 
the cervical spine so as to warrant an evaluation in excess 
of the 30 percent evaluation assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5290.  The Board also 
notes that, even if the veteran's right ankle disability, 
currently evaluated as noncompensable, were to be evaluated 
as 10 percent disabling, the veteran's service-connected 
disabilities, when combined as required under 38 C.F.R. 
§ 4.25, would remain 60 percent disabling.  

Even if evaluated as 20 percent disabling, so that the 
veteran's combined disability evaluation would meet the 70 
percent schedular criteria under 38 C.F.R. § 4.16, the 
veteran's right ankle disability does not alter the veteran's 
ability to perform sedentary work.  The Board has considered 
the veteran's right ankle limitation of motion and complaints 
of right ankle pain in the determination that the veteran's 
service-connected disabilities do not warrant a total 
disability evaluation on the basis of individual 
unemployability.  Moreover, the Board's finding that the 
veteran is not permanently and totally disabled is consistent 
with denial of disability benefits by the Social Security 
Administration, regarding which the veteran testified at his 
May 1997 personal hearing. 

The Board is persuaded that the veteran's service-connected 
disabilities would preclude him from further work as a 
carpenter or other manual work requiring lifting more than 20 
pounds, but that the service-connected spine and ankle 
disabilities are not so severe as to preclude the veteran 
from performing the physical acts required by sedentary 
employment.  In particular, the evidence reflects that the 
veteran is able to perform activities of daily living and 
home management, and uses a computer in his home.  Although 
the veteran is limited to sedentary employment, it cannot be 
presumed that such a limitation is equivalent to a finding 
that the veteran cannot engage in gainful or profitable 
employment so as to meet the definition of total disability 
based on individual unemployability. 

The Board therefore finds that the veteran is not 
unemployable as a result of his service-connected 
disabilities.  Accordingly, the provisions of 38 C.F.R. § 
4.16(b) do not warrant a grant of the benefit sought.  The 
Board does not find that the record establishes, or places in 
equipoise, the evidence to support a finding that there is 
some unusual factor here resulting from the service-connected 
disabilities which makes the veteran unable to perform the 
physical and mental acts required by employment.  

In reaching this conclusion, the Board finds that the 
evidence as to the industrial incapacity resulting from the 
veteran's service-connected disabilities is not in equipoise, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant granting TDIU.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


